Citation Nr: 1548576	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-09 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus as secondary to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to January 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to service connection for type II diabetes mellitus due to herbicide exposure.

The Veteran subsequently appealed to the Board, and the Board remanded the claim for further development in October 2012.  That development was completed and the case has returned to the Board for adjudication.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with type II diabetes mellitus.

2.  Finding the Veteran's reports credible, he was exposed to herbicides when he made port calls to pick up mail and supplies in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus as secondary to herbicide exposure have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for diabetes mellitus as secondary to herbicide exposure, which represents a complete grant of the benefit sought.  Therefore, no discussion of VA's duties to notify and assist is necessary. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).  

Under 38 U.S.C.A. § 1116(a)(2)  and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, certain diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange. 

Regulations provide that if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases subject to the regulatory presumption of service connection due to exposure to herbicides while serving in the Republic of Vietnam includes Type II diabetes mellitus, if manifest to a degree of 10 percent or more.

A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicides, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for type II diabetes mellitus as secondary to herbicide exposure.  A private treatment record dated March 2006 contains a diagnosis of type II diabetes mellitus and indicates the Veteran's diabetes mellitus is managed by restricted diet only.  Thus, the Veteran has a current disability diagnosis that meets the ten percent disability threshold for presumptive service connection under 38 C.F.R. § 3.307(a)(6)(ii) and 38 C.F.R. § 4.120, Diagnostic Code 7913.  In addition, to establish service connection on a presumptive basis, the Veteran must have had duty either on land in the Republic of Vietnam or on the inland waterways of the Republic of Vietnam.

The Veteran asserts that he made several port calls to Vietnam from Da Nang harbor for mail and resupply while serving aboard the U.S.S. Bellatrix.  See March 2006 claim.  Additionally, the Veteran contends that the U.S.S. Bellatrix came under attack when the ship was in Da Nang harbor sometime in 1967.  He also claims that the ship worked in the coastal waters replenishing river craft with supplies.  See May 2006 Statement in Support of Claim. 

The evidence of record supports the Veteran's assertions.  It reveals the Veteran served on the U.S.S. Bellatrix, which while not itself shown to have entered the inland waterways of Vietnam, nevertheless is shown to have anchored in Da Nang harbor on March 11, 1967 and April 4, 1967 and at Vung Tau harbor on March 14, 1967.  See JSRRC letter dated July 2013.  Deck logs further indicate that on March 4, 1967 the ship entered a "special pay due to hostile fire entitlement zone" and that the ship supplied numerous naval vessels that served on the inland waterways of the Republic of Vietnam.  [For example, from March 4, 1967 through March 7, 1967, the Veteran's ship connected with nine naval vessels known to have served on the Vietnamese inland waterways.]  

Although the deck logs do not reflect that the Veteran or anyone else made port calls for mail or resupply, the Board finds that the deck logs are not determinative in this case as they appear to only document unusual arrivals and departures such as a seaman's departure due to a medical emergency and a seaman's departure for re-assignment on a different vessel.  Ordinary departures and arrivals for mail and resupply are absent from the logs.  

In the Veteran's case, there is no documentation that the U.S.S. Bellatrix itself was in an area likely exposed to herbicides.  However, given the events the Veteran described that have been corroborated, the Board finds the Veteran's recollection he personally made port calls to Da Nang when the ship was anchored in that harbor are credible.  In view of that, it may be reasonably concluded this Veteran's service in Vietnam is established.  

In summary, the record reflects a current diagnosis of type II diabetes mellitus and the competent and credible lay evidence indicates the Veteran briefly visited the Republic of Vietnam when he made port calls at Da Nang to collect mail and supplies.  Therefore, service connection for this disability is warranted.


ORDER

Service connection for diabetes mellitus is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


